May I, at the outset, take
this opportunity to extend our most sincere condolences and
deepest sympathy to the delegation, Government and people
of India following the earthquake disaster, which has left
thousands of people dead and many villages destroyed. We
share the grief of the people of India at this sorrowful and
tragic time.
I should like to join those representatives who have
already congratulated Mr. Insanally of Guyana on his
unanimous election as President of the General Assembly of
the United Nations at its forty-eighth session. His election
to this high office is a demonstration of the confidence that
the Member States have in him and of their respect for his
country, Guyana. We are confident that, under his wise
guidance, our deliberations in this session will achieve the
desired results.
I also wish to pay tribute to Mr. Insanally’s
predecessor, Mr. Stoyan Ganev of Bulgaria, for steering the
forty-seventh session to a successful conclusion.
We commend the Secretary-General,
Mr. Boutros Boutros-Ghali, too for the skilful and competent
manner in which he is directing the Organization.
Allow me to take this opportunity to congratulate the
Members that were admitted to the Organization during the
past year. Their admission strengthens the ideal of the
universality of the United Nations. We assure them of our
willingness to work closely with them in our common efforts
to create a better world.
The end of the cold war created an unprecedented
opportunity to increase international cooperation with a view
to achieving international peace and security and promoting
the socio-economic progress envisaged in the United Nations
Charter. However, the new challenges emerging on the
global scene demand that the international community
summon up the will and imagination to overcome them.
The disappearance of the great ideological rivalry
between East and West has resulted in a sense of soberness
and improvement in relations between States. It has also led
to a reduction in tensions and to significant progress in the
area of disarmament, thereby creating opportunities for the
conversion of massive resources to peaceful uses.
Peace and security, however, is not merely the absence
of war or the threat of war; it is the absence of conditions
that threaten the enjoyment of life and social harmony. The
United Nations now has an opportunity to put fully into
effect the system of security envisaged in its Charter. This
system is based on the principles of the peaceful settlement
of disputes and collective action in pursuit of international
peace and the maintenance of global security. Equally
important, the world has an opportunity to build pillars of
peace by tackling sources of instability in the economic,
social, humanitarian and ecological fields.
The brutal war in Bosnia, the destruction of Somalia
and the protracted civil wars in Angola and elsewhere
confirm the futility of the use of force as a means of solving
disputes.
The ratification of the Strategic Arms Reduction Treaty
(START I) by the Governments of the United States of
America and the Russian Federation and their signing of the
START II Agreements in January 1993 are significant
developments in disarmament. The primary responsibility
for nuclear disarmament rests with those States that possess
the nuclear arsenals. Kenya, however, strongly believes that
the international community as a whole must be involved
and should contribute to measures intended to achieve
nuclear disarmament and the non-proliferation of all
weapons of mass destruction.
Forty-eighth session - 5 October l993 21
Contrary to expectations, the collapse of the bipolar
world order has not given way to a new order of peace and
democracy and improved socio-economic situations. The
emerging order has raised new challenges and new
approaches to solutions. As Members of the United Nations
family, we need to redouble our efforts with vision and
determination to balance both short- and long-term interests
as we struggle to shape the new order.
In many parts of the world, we are confronted with
assertions of nationalism coupled with territorial claims. As
the Secretary-General puts it in his Agenda for Peace,
"... the cohesion of States is threatened by brutal ethnic,
religious, social, cultural and linguistic strife".
(A/47/277, para. 11)
Kenya subscribes to the thrust of the Agenda for Peace
as elaborated during the forty-seventh session of the General
Assembly, on the basis of which a draft resolution will be
adopted during this session. The elaboration of the Agenda
for Peace should take into account the principles of
sovereignty, independence, territorial integrity and
non-interference in the internal affairs of nation-States.
The new approach will widen and deepen the scope of
the United Nations in the promotion of the peaceful
settlement of disputes and the maintenance of peace and
security. In this regard, Kenya urges the full exploitation of
the potential of the International Court of Justice in the
adjudication of disputes between States as a potential
transparent and cost-effective means of conflict resolution.
The case of Somalia is particularly distressing. We
strongly believe that keeping United Nations peace-keeping
personnel in Somalia is critical to the pursuit of peace and
security in that country. We note with appreciation the
Secretary-General’s report that, despite several incidences of
violence in Mogadishu, there are improvements in the
overall situation, including eradication of starvation,
establishment of a large number of district councils, opening
of schools and resumption of normal life in most areas of
the country.
We also welcome Security Council resolution
865 (1993) of 22 September, by which the Council, inter
alia, invites the Secretary-General to consult the countries of
the region and regional organizations concerned on means of
further reinvigorating the reconciliation process. We believe
that the regional peace initiatives can effectively complement
the United Nations efforts in facilitating reconciliation
between all the factions in Somalia.
The highest priority is to assist the people of Somalia
in furthering the national reconciliation process and to
promote and advance the re-establishment of regional and
national institutions and civil administration in the entire
country, as set out in Security Council resolution 814 (1993).
This requires improvement of the dialogue between the
United Nations personnel in Somalia and the general Somali
public as an essential element in confidence-building to
facilitate reconciliation between the various factions.
Kenya shares an 800-kilometre-long border with
Somalia. In many ways, we are extremely exposed to the
Somalia problem. Somalia is a sister country with which we
share family relations as well as ethnic and cultural
affinities. The very heavy influx of Somali refugees into
Kenya has had a devastating effect on the most ecologically
fragile parts of the country. The border region has suffered
serious environmental destruction as a result of excessive
cutting of trees for building materials and firewood. The
physical and social infrastructures have been overstretched
by excessive usage and overloading.
Most seriously, our people and security personnel have
been subjected to numerous acts of banditry by armed gangs
crossing into Kenya from Somalia, causing general insecurity
in the border region. We have continued to lose both
civilians and security personnel at an unacceptably high rate
as a result of attacks by bandits. Huge numbers of livestock
and huge quantities of other property have also been lost to
them.
As peace is being restored in Somalia, we are
cooperating with the Office of the United Nations High
Commissioner for Refugees to accelerate the voluntary
repatriation of refugees. At the same time, we are
requesting the United Nations and the donor community to
urgently assist Kenya with programmes for the rehabilitation
of the physical and social infrastructures as well as for the
restoration of the ecosystem in the region.
We are also requesting the Secretary-General to
reinforce the United Nations Operation in Somalia
(UNOSOM) patrols along the Somali side of the border so
as to complement the efforts of the Kenyan security
personnel on our side. We believe that the joint security
efforts will significantly scale down the flow of armed gangs
and individuals into Kenya.
Sudan is another neighbouring country that has for a
long time now been suffering devastating civil strife. The
problem has been of great concern not only to the
neighbouring countries but also to the Organization of
22 General Assembly - Forty-eighth session
African Unity (OAU) and the United Nations. There is an
urgent need for the United Nations to support the ongoing
regional efforts spearheaded by Presidents Yoweri Museveni
of Uganda, Afwerki of Eritrea and Zenawi of Ethiopia under
the chairmanship of President Daniel Arap Moi of Kenya.
We appeal to all parties involved in the conflict to be
flexible in the search for a just and lasting solution.
Elsewhere in our continent, efforts to find solutions to
ethnic and other conflicts have shown encouraging trends.
We are confident that the people of Mozambique, Rwanda
and Liberia will realize their dreams of peace through the
process of dialogue. Greater involvement by the United
Nations in the Rwandese peace process is pertinent at this
stage. It is essential that the peace accords signed in these
countries be honoured by all the parties, with effective
support from the United Nations, the OAU and regional
bodies, and with generous assistance from friendly countries.
The situation in Angola is very disturbing. The
ongoing bloodshed could easily have been avoided if the
UNITA leadership had accepted the verdict of the people in
the elections. We appeal to UNITA to agree to a dialogue
for a peaceful political solution, with the mediation and
increased support of the United Nations, OAU and the
sponsors of the Peace Accords.
We are also greatly encouraged by the developments
that have taken place in South Africa. The agreement
reached for the creation of the Transitional Executive
Council and the setting of a date for the first democratic
elections pave the way for the establishment of a truly
non-racial, democratic South Africa. We support the recent
call by Mr. Nelson Mandela, the President of the African
National Congress of South Africa (ANC), for all diplomatic
and economic sanctions against South Africa to be lifted.
The recently concluded, momentous agreement between
Israel and the Palestine Liberation Organization (PLO) marks
a turning point in the process of finding a just and lasting
solution to the Palestinian and, indeed, the Middle East
problem. We are encouraged by the assurances that this is
the first tangible step towards the establishment of a
Palestinian State alongside Israel. We wish the Palestinian
and Israeli people happy and peaceful coexistence.
Further afield, we welcome the successful holding of
the elections under United Nations auspices in Cambodia,
the conclusion of the Governors Island Agreement on the
restoration of a democratically elected Government of Haiti,
and the progress towards the establishment of lasting peace
in El Salvador.
The experience of Somalia and other regional conflicts
convinces us that there is an urgent need for the United
Nations to re-evaluate the existing international control
systems for conventional-weapon production and trade. The
widespread availability of deadly conventional weapons
constitutes the most important factor in the prolongation of
regional and civil conflicts.
With its increased responsibilities and challenges, the
United Nations needs to be restructured and revitalized so
that it can effectively discharge its responsibilities. It must
also be provided with adequate resources. The tasks ahead
demand that the energy and attention of all components of
the United Nations be engaged fully and appropriately.
The General Assembly must be enabled to play its full
role in decisions affecting international peace and security.
There is a need to establish a balanced relationship between
the Assembly and the other principal organs of the United
Nations, and to ensure logical accountability of the principal
organs, in particular the Security Council.
The Security Council must also be reformed so that it
is more transparent, more representative and more
democratic in its decision-making process, while at the same
time its effectiveness is ensured.
The ongoing restructuring and revitalization of the
Economic and Social Council and the United Nations in the
economic, social and related fields should strengthen the
Council and enable it to play a central role in providing
policy recommendations to the General Assembly.
Similarly, the ongoing efforts to restructure the Secretariat
must be balanced and accord appropriate priority to
development concerns. Operational activities of the
Organization must be provided with adequate resources on
a sustainable basis to enable it effectively to promote
socio-economic progress in accordance with its Charter.
Peace-keeping operations have increasingly become
among the most utilized and widely acceptable instruments
of the Organization, especially in discharging its primary
responsibility in the maintenance of international peace and
security. The operations have also increasingly taken on
new and broader assignments and responsibilities. Kenya is
happy to be closely associated with peace-keeping
operations. We have contributed military and police
personnel to many peace-keeping operations world wide.
The enormous rise in the number and scope of
peace-keeping operations requires that the ability of the
Secretariat to manage such large-scale operations be
Forty-eighth session - 5 October l993 23
strengthened and also that Member States be ready to
finance the operations.
In this connection, the serious concerns expressed by
the Secretary-General and his urgent appeals to Member
States to pay arrears of contributions must receive a concrete
and speedy response from all the Members of this
Organization. The formula for apportioning contributions
should reflect the special responsibility of the permanent
members of the Security Council and of other developed
countries and take into account the relatively limited
capacities of developing countries. A dramatic change in the
formula of contributions could, I submit, complicate further
the problem of arrears. The establishment of the
peace-keeping reserve fund would go a long way towards
making peace-keeping operations more efficient. In this
regard, a timely and effective response by the United
Nations will largely depend on the availability of adequate
resources, at least in the initial stages, to cater for the critical
time lost in negotiations for the financing of peace-keeping
operations. It is also important that a formula be developed
to establish a more predictable financial basis for the
peace-keeping operations.
The uncertainty prevailing in the world economy today
is a cause for serious concern. Insufficient growth in the
developed countries has contributed to the unfavourable
external conditions that threaten the political, economic and
social stability of many developing countries. These include
renewed pressures for increased protectionism, falling
commodity prices and the decline in financial flows, among
other conditions. Despite the far-reaching economic and
political reforms which have been put in place by most
African countries in the last three years, the situation
continues to be grim, since the region continues to
experience economic growth of less than 2 per cent. The
current trends, if not reversed, threaten to marginalize further
the participation of African countries in the global economy.
The liberalization of the African economies and the
hard work of the African people are not in themselves
sufficient to transform the socio-economic situation in
Africa. The continent is not playing the international
economic game with other continents on a level ground. We
wish, therefore, to underscore the need for the international
community to seize the opportunity created by the positive
changes taking place on the continent and give Africa real
support so that the gains made for economic and democratic
reform will be sustainable.
At the same time, African countries should continue to
strengthen their regional integration efforts within the
regional bodies already established, such as the Preferential
Trade Area for the Eastern and Southern African Countries
(PTA), the Inter-Governmental Authority for Drought and
Development (IGADD) in the Horn of Africa, and the
ongoing efforts to revive East African cooperation.
Our experience in Kenya in implementing structural
adjustment programmes is that the reforms have inherent
negative short-term effects, particularly on the poor and the
other vulnerable members of society. These include the fall
in their purchasing power owing to the liberalization of
prices, job losses through a reduction of manpower in the
public sector, and the reduction of government expenditure
on such essential social services as health, education and
other infrastructures. The donor community needs,
therefore, to balance the aid conditionalities with the
socio-economic realities obtaining in the countries
implementing structural adjustment programmes, particularly
by addressing the social dimensions of such programmes in
concrete and human terms.
The United Nations new agenda for the development of
Africa in the 1990s, adopted by the General Assembly at its
forty-sixth session, commits the international community to
implement concrete and effective measures to support
Africa’s own efforts in the process of economic reforms and
development. The success of the implementation of the
programme will depend, first, on the efforts of the African
countries themselves and, secondly, on the back-up resources
from multilateral and bilateral donors. We are concerned
that these resources are shrinking owing to diversion and
what appears to be a subtle disengagement from Africa.
The acute external debt of African countries and the
heavy and unbearable burden of servicing that debt are
among the matters on which concrete action is needed. The
burden of debt-servicing drains the continent of over $10
billion annually, thus diverting resources badly needed for
investment and alleviation of poverty.
On trade, it is gratifying to note that, after six months
of stalemate, multilateral negotiations of the Uruguay Round
of the General Agreement on Tariffs and Trade (GATT)
have resumed. We emphasize, however, that the outcome of
the negotiations should be balanced to take account of the
particular needs of the poor developing countries.
The World Conference on Human Rights, which was
held in Vienna, Austria, in June this year, marked a
significant watershed for the international community on the
important question of human rights. That Conference
emphasized that human rights are interdependent and
24 General Assembly - Forty-eighth session
indivisible. It recognized development as a basic human
right. Democracy, development and human rights go hand
in hand, as experience has shown that it is difficult to
guarantee some basic rights, especially economic and social
rights, in situations of abject poverty.
As I emphasized in my statement at that Conference,
the existing international institutions for human rights need
strengthening. At the same time, developing countries
require support and assistance to strengthen their domestic
institutions and build strong foundations for the rule of law
and the administration of justice.
Since the Rio Conference on Environment and
Development, Governments and international agencies have
focused their attention on the implementation of Agenda 21.
The first substantive meeting of the Commission on
Sustainable Development, held in June this year, made
tangible progress in adopting crucial decisions on its work
programme. Kenya welcomes the progress being made
towards ensuring the effectiveness of the Global
Environmental Facility as an important instrument for
funding incremental costs related to the implementation of
Agenda 21. However, we are concerned that adequate
financial resources for the implementation of the programme
have fallen short of expectations. On institutional
arrangements, while Kenya supports the mandate given to
the Commission on Sustainable Development in regard to
monitoring progress in the implementation of Agenda 21, the
United Nations Environment Programme (UNEP) must
continue to play a central role owing to the experience and
expertise it has accumulated over the years in the area of the
environment. The need to strengthen UNEP to enable it to
participate effectively in the implementation of Agenda 21
can therefore not be overemphasized.
Accordingly, the conference facilities at UNEP
Headquarters in Nairobi must be put to full use. It is neither
economically sound nor in keeping with the objective of
strengthening UNEP to have many meetings initiated by the
Organization held outside its Headquarters. As a host
country, Kenya shall continue to provide all the necessary
assistance to UNEP to enable it to play its central and,
indeed, its rightful role.
As the Secretariat of the United Nations undergoes
restructuring, we should be mindful of the mandates of
various agencies and bodies in order to avoid the possibility
of losing the original objective. Kenya is concerned that the
role of the United Nations Centre for Human Settlements
(Habitat), whose Headquarters are in Nairobi, is being
eroded by the undue delay in filling the post of Executive
Director, despite the concerns expressed by the General
Assembly at its forty-seventh session. The filling of the post
will give the required impetus to the Habitat secretariat.
As to the social issues, I wish to assure members of our
cooperation with the international community in the
preparatory work for the forthcoming Conference on
Population and Development, to be held next year; the
Fourth World Conference on Women, also to be held in
1994; and the World Summit for Social Development, set for
1995. We need to put all our energies into the preparatory
work of these Conferences to ensure that they achieve their
intended objectives.
In conclusion, the international community, through this
Assembly, must make every effort to face these challenges
and many more which are yet to come. We owe it to
posterity and to future generations to leave this world a
better place to live in. We have neither excuses nor reasons
to fail. And if we do fail, history will judge us harshly. In
this endeavour, our differences should strengthen rather than
weaken us, for in unity lies our strength. In the words of our
beloved President, His Excellency Daniel Teroitich Arap
Moi, love, peace and unity are the pillars for development
and progress.
